t c memo united_states tax_court estate of lewis s thompson iii deceased synovus trust company successor executor to security bank and trust company petitioner v commissioner of internal revenue respondent docket no filed date d died testate on date at the time of his death d owned a big_number acre parcel of real_property cmp which was used to produce merchantable timber and crops and as a hunting preserve p borrowed funds from d's insurance_trust for purposes of paying federal and state estate_taxes and for the maintenance of cmp pending the resolution of this dispute on a timely filed federal estate_tax_return p reported the value of cmp at its fair_market_value fmv p also made a valid protective_election for special_use_valuation of cmp under sec_2032a i r c in addition p deducted the interest incurred on the borrowed funds from the value of d's gross_estate as an administrative expense under sec_2053 i r c on a timely filed amended estate_tax_return p claimed that it is entitled to a refund for overpayment of federal estate_tax in that connection p attempted to perfect its sec_2032a i r c protective_election with respect to approximately big_number acres of timberland located on cmp for which a qualified woodlands election had been made under sec_2032a i r c p also increased the amount of its interest_expense_deduction under sec_2053 i r c r disallowed the sec_2053 i r c interest_expense_deduction in its entirety on the grounds that georgia law requires prior court approval for the executor to borrow funds and that the interest_expense was not necessarily incurred for the administration of the estate within the meaning of sec_20_2053-3 estate_tax regs r accepted the fmv of cmp as reported on the original estate_tax_return held p failed to supply the information and documentation necessary under sec_2032a and sec_20_2032a-4 and -8 a estate_tax regs to perfect its protective_election for special_use_valuation with respect to the subject property therefore p is required to value cmp at its undisputed fmv on the date of decedent's death ie dollar_figure sec_2031 i r c 92_tc_16 followed held further p is entitled to deduct as an administrative expense under sec_2053 i r c interest incurred on the funds borrowed from d's insurance_trust robert h hishon for petitioner clinton m fried for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of lewis s thompson iii petitioner after a concession by petitioner the issues for decision are as follows whether petitioner is entitled to value certain real_property owned by lewis s thompson iii decedent at the time of his death pursuant to the special_use_valuation provisions of sec_2032a and whether petitioner incurred an interest_expense which is deductible under sec_2053 all section references are to sections of the internal_revenue_code in effect at decedent's date of death unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference synovus trust company synovus successor executor to security bank and trust company had its principal_place_of_business in albany georgia at the time the petition was filed findings_of_fact decedent died testate on date at the time of his death decedent resided in albany georgia decedent was divorced and was survived by his four adult children and a brother the reported value of decedent's total gross_estate at the date of his death as adjusted under sec_2032a was dollar_figure among the assets included in decedent's gross_estate were publicly traded stock valued at dollar_figure mortgages notes and cash in the amount of dollar_figure and life_insurance in the amount of dollar_figure on the date of his death decedent also owned a big_number acre irregularly shaped parcel of real_property known as cane mill plantation cane mill located in dougherty county georgia under the terms of decedent's last will and testament will cane mill was left in trust for hi sec_4 children cane mill is composed of property having the following characteristics land class irrigated cropland dry cropland pasture land upland timberland bottom timberland total acres big_number big_number the highest_and_best_use of cane mill for all relevant times in this case was for the production of merchantable timber and crops and as a hunting preserve decedent's irrevocable insurance_trust trust held an insurance_policy on decedent's life in the face_amount of dollar_figure million after decedent's death the trust collected the insurance proceeds and interest earned thereon for an aggregate amount of dollar_figure item seven of decedent's will provides in pertinent part that any and all estate or inheritance taxes shall be paid from the residue of my estate and no claim shall be made against any life_insurance beneficiary for payment of any part of such taxes item ten of decedent's will provides in pertinent part that the executor shall without order of any court have the power to borrow money for any purpose that the fiduciary may deem proper emphasis added on date the executor borrowed dollar_figure million from the trust without the approval of any court the executor executed a promissory note note in favor of the trust in the amount of dollar_figure million bearing annual interest at the rate of percent with principal and interest payable year from the date the note was executed new 1-year notes with differing interest rates were thereafter executed on date date and date additional notes dated date and date representing the capitalization of interest due on the note were executed by petitioner in the amounts of dollar_figure and dollar_figure respectively petitioner used the funds borrowed from the trust to pay federal and georgia estate_taxes in the respective amounts of dollar_figure and dollar_figure as well as to pay expenses for the ongoing maintenance and preservation of cane mill pending the resolution of the issues in this case as of the date of trial the funds borrowed from the trust had not been repaid petitioner timely filed form_706 united_states estate and generation-skipping_transfer_tax return original return on date on schedule a real_estate attached thereto petitioner valued cane mill at dollar_figure its fair_market_value fmv as determined by its appraiser eley c frazer iii frazer petitioner made a valid protective_election for special_use_valuation under sec_2032a with respect to cane mill on the schedule a-1 sec_2032a valuation attached to the original return petitioner also made a qualified woodlands election pursuant to sec_2032a with respect to big_number acres of timberland located on cane mill in addition petitioner claimed a deduction for interest on the note in the amount of dollar_figure on schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims attached to the original return petitioner also claimed a deduction in the amount of dollar_figure for alimony due decedent's former wife under the terms of their divorce on schedule k debts of the decedent and mortgages and liens attached to the original return by letter dated date respondent's estate_tax attorney travis vance iii advised petitioner that respondent proposed to make certain adjustments to decedent's taxable_estate none of which were related to the fmv of cane mill as reported on the original return on date petitioner timely filed an amended form_706 amended_return in an effort to perfect its protective_election for special_use_valuation on schedule a-1 petitioner claimed a special use value for the qualified woodlands in the amount of dollar_figure compared to the woodlands' reported fmv of dollar_figure the remainder of the cane mill property was reported at its fmv of dollar_figure on the schedule a attached to the amended_return petitioner reported a total value of dollar_figure for the cane mill property this amount represents the fmv of cane mill as reported on the original return dollar_figure less dollar_figure the maximum allowable reduction for special_use_valuation under sec_2032a see sec_2032a furthermore on schedule j of the amended_return petitioner increased the amount of its sec_2053 interest_expense_deduction with respect to funds borrowed from the trust to a total of dollar_figure in connection with these amendments petitioner claimed a refund for an overpayment of estate_tax in the amount of dollar_figure on line of the amended_return respondent issued a statutory_notice_of_deficiency to petitioner on date among other adjustments to decedent's gross_estate respondent disallowed the interest_expense_deduction in its entirety respondent further disallowed the deduction for alimony paid to decedent's former spouse to the extent it exceeded dollar_figure petitioner has conceded that the proper amount of the alimony deduction is dollar_figure respondent made no adjustment to the fmv of cane mill as reported on the original return opinion petitioner asks us to find an overpayment of its federal estate_tax we have jurisdiction to determine the amount of any overpayment of petitioner's federal estate_tax since respondent has determined a deficiency therein sec_6512 97_tc_548 we must first decide whether petitioner is entitled to special_use_valuation under sec_2032a for the qualified woodlands situated on cane mill we must also decide whether petitioner is entitled to deduct interest_expense incurred on funds borrowed from the trust pursuant to sec_2053 i sec_2032a special_use_valuation generally a decedent's gross_estate subsumes the fair_market_value of the decedent's interest in all property in which he owned an interest at the time of his death sec_2032 however in the case of certain real_property used by the decedent or a member of his family for farming or in a closely_held_business sec_2032a allows the decedent's personal representative to elect to value the real_property on the basis of its value as a farm or in the closely_held_business rather than the fair_market_value of such property based on its highest_and_best_use sec_2032a and 101_tc_140 sec_20_2032a-3 estate_tax regs the fact that the highest_and_best_use of real_property may coincide with its special use as here does not preclude special_use_valuation under sec_2032a sec_20_2032a-3 estate_tax regs sec_2032a was added to the code by the tax reform act of publaw_94_455 sec 90_stat_1520 the purpose of the special valuation provision is to reduce the estate_tax burden thereby alleviating liquidity problems faced by the surviving family of a person who dies owning real_property used as a farm or in a closely_held_business h rept pincite 1976_3_cb_735 s rept part pincite 1976_3_cb_643 congress sought to allow the family to continue operating the farm or other business rather than force the sale of the land to pay estate_taxes 99_tc_511 h rept supra c b vol pincite s rept part supra c b vol pincite although sec_2032a is a relief statute designed to encourage among other things the continuation of family farms it provides for exceptionally favorable tax treatment and taxpayers must come within its demanding terms 783_f2d_81 7th cir affg 84_tc_620 an estate must meet a number of conditions for property to be eligible for special_use_valuation the decedent must have been a citizen or resident_of_the_united_states and the subject property must be located in the united_states at least percent of the adjusted_value of the gross_estate must consist of the adjusted_value of real or personal_property which on the date of decedent's death was being used for a qualified_use by the decedent or a member of his family and was acquired from or passed_from_the_decedent to a qualified_heir a minimum of percent of the adjusted_value of the gross_estate must consist of the adjusted_value of real_property that passes to a qualified_heir and that at least years in the 8-year period immediately preceding decedent's death was owned by decedent or a member of his family and used for a qualified_use and the decedent or a member of his family must materially participate in the operation of the farm or business sec_2032a and b the above requirements all show congress' intent to limit the tax relief to what is generally regarded as a family farm or business see 89_tc_265 affd 884_f2d_279 7th cir 80_tc_484 moreover the benefit afforded by sec_2032a is not open-ended the maximum aggregate reduction in value allowable by the statute for qualified_real_property with respect to any decedent is dollar_figure sec_2032a special_use_valuation is not automatic 82_tc_989 rather the executor must elect special_use_valuation on a federal estate_tax_return and file the agreement referred to in sec_2032a sec_2032a a protective_election may be made as here to specially value qualified_real_property sec_20_2032a-8 estate_tax regs on brief respondent has conceded that for purposes of this case petitioner made a valid protective_election for special_use_valuation under sec_2032a on the original return in addition although an election need not include all real_property included in an estate which is eligible for special_use_valuation sufficient property to satisfy the threshold requirements of sec_2032a must be specially valued under the election sec_20_2032a-8 estate_tax regs respondent does not dispute that this last requirement has been satisfied sec_2032a directs the secretary to prescribe regulations to establish the manner in which the special_use_valuation election is to be made see 88_tc_1453 to that end sec_20_2032a-8 estate_tax regs lists items of information that the executor must submit with the federal estate_tax_return including the fair_market_value of the real_property to be specially valued under sec_2032a and its value based on its qualified_use as well as the method used to determine the subject property's special use value sec_20_2032a-8 and viii estate_tax regs on brief petitioner asserts the petitioner timely perfected its election for special_use_valuation under sec_2032a and respondent does not challenge this assertion the method of valuation under sec_2032a is an integral part of the statutory scheme see estate of sequeira v commissioner tcmemo_1995_450 here petitioner sought to perfect its protective_election with respect to the qualified woodlands under the income capitalization method set forth in sec_2032a this method measures the present_value of the projected future cash-flows from the real_property by using cash rent figures for the years preceding decedent's death sec_2032a 92_tc_16 under the income capitalization method a computation is made of the average annual gross cash rental for comparable land used for farming_purposes and located in the locality of such farm comparable land gross cash rental is the amount of cash received during the year for_the_use_of actual tracts of comparable farmland in the same locality undiminished by any expenses or liabilities associated with the farm operation sec_20_2032a-4 estate_tax regs see 32_f3d_402 9th cir affg 99_tc_313 from the average annual gross cash rental as above computed the average annual state and local real_estate_taxes for the comparable land is subtracted the result of the subtraction is then divided by the average annual effective_interest_rate for all new federal land bank loans sec_2032a the irs issues an annual revenue_ruling setting forth the effective_interest_rate for each of the regional federal land bank districts the effective_interest_rate for the columbia farm credit bank district in which the respective property is located was dollar_figure percent for revrul_92_12 1992_1_cb_311 the quotient resulting from the foregoing division is the special use value of the qualified_real_property petitioner claims to derive its special use value of the subject property from the annual cash rental value of dollar_figure per acre set forth in the date special_use_valuation report report of its expert frazer we note that the figure of dollar_figure reported on the amended_return appears nowhere in frazer's report nor has the court been able to determine how such a special use value was reached by petitioner based on our calculations and assuming for this purpose only that frazer's dollar_figure per acre cash rental value for the subject property is correct big_number acres of qualified woodlands times dollar_figure per acre without subtracting property taxes frazer stated that these were usually paid_by lessees in these types of leases so it is assumed that frazer's dollar_figure per acre is a net figure equals dollar_figure dividing this amount by the capitalization rate of dollar_figure results in a special use value for the subject property of dollar_figure petitioner contends that the report attached to the amended_return fully comports with the requirements of sec_2032a and accompanying regulations and that petitioner's protective_election has thereby been perfected petitioner further maintains that the subject property was used for a qualified_use and that decedent materially participated in its operation no other requirements of sec_2032a are in issue respondent argues on the other hand that petitioner failed to properly perfect its election with respect to the qualified woodlands on the amended_return more specifically respondent argues that in electing to value the subject property pursuant to sec_2032a petitioner failed to identify comparable properties and annual gross cash rent figures as required respondent also argues that petitioner failed to demonstrate that the subject property was in qualified_use and that decedent materially participated in its operation sec_20_2032a-4 estate_tax regs describes the documentation required from the executor in order to value property under sec_2032a the regulation states that the executor must identify to the internal_revenue_service actual comparable_property for all specially valued property and cash rentals from that property for each of the calendar years preceding the year of the decedent's death sec 2032a- b i and iv estate_tax regs the determination of whether property is comparable is a factual one and is made according to generally accepted real_property valuation rules sec_20_2032a-4 estate_tax regs factors to be considered in such a determination include but are not limited to whether the property is situated in the same locality as the specially valued property whether the property is segmented or unified whether the property is subject_to flooding and in the case of timberlands the comparability of the timber to the timber located on the property to be specially valued sec_20_2032a-4 estate_tax regs frazer utilized timberland properties as comparables in his report the report identified the lessor and lessee the location of the property the initial year of the lease and the cash consideration paid for each of the properties used as comparables the report also listed the adjusted net_lease income acre for the properties and the average thereof dollar_figure the report indicated no adjustments to any of the properties used as comparables based on the factors set forth in sec_20_2032a-4 estate_tax regs for the following reasons we conclude that the report is completely unreliable as to whether any of the properties were indeed comparable to the subject property the putative comparables ranged in size from acres to big_number acres yet no adjustment to any of them was made for size even though the substantially disparate sizes of the properties would appear to have some significance in terms of economies of scale frazer also did not make any adjustments for location land quality or timber type maturity in his report moreover no description of the properties was contained in the report from which frazer appears implausibly to be inferring that they were sufficiently similar so as to warrant none of the above adjustments we are also not convinced that the special_use_valuation of the subject property was based on actual cash rents of the putative comparables as is called for under the regulations sec_20_2032a-4 estate_tax regs provides that appraisals or other statements regarding rental value as well as area-wide averages of rentals may not be used under sec_2032a because they are not true measures of the actual cash rental value of comparable_property in the same locality as the specially valued property emphasis added although in effect for the years preceding decedent's death in the timberland leases were entered into over the 27-year period from through for those leases which did not contain rent escalation clauses frazer claimed to have applied the producer price index ppi to the consideration stated therein in an effort to calculate the market rental value of those properties for the 5-year period preceding decedent's death the result was termed the adjusted net_lease income acre in his report petitioner requests that the court take judicial_notice of report escalation and producer price indexes a guide for contracting parties issued by the u s department of labor bureau of labor statistics in date for the purpose of establishing that the ppi can be applied to contract rents to calculate accurately fair market rents for future years in the absence of escalation clauses as frazer claims to have done rule of the federal rules of evidence provides in part a scope of rule this rule governs only judicial_notice of adjudicative facts b kinds of facts a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably questioned we take judicial_notice of report however we do not find report relevant for the purpose for which it is offered by petitioner fed r evid contrary to petitioner's argument report does not support the proposition that market rents for the relevant period can be accurately calculated from contract rents entered into several decades beforehand via the application of the ppi for purposes of sec_2032a for those leases which do not themselves contain rent escalation clauses rather report provides guidance to contracting parties with respect to the use of price adjustment clauses at the time the contract is entered into in that connection report states this report provides guidance on the development of escalation clauses in contracts which are to be tied to producer price index data because index methodology and publication conventions could be crucial in developing escalation clauses this report is intended to alert users to potential problems arising in these areas even if report could be construed to support the proposition for which it is offered frazer's report failed to indicate which index he relied upon to come up with the adjusted net_lease income per acre figures for the properties used as comparables this omission flies in the face of the guidelines set forth in report one of which admonishes contracting parties to avoid vague citation of 'the producer price index' rather than a reference to a specific index by its title and any identifying code number moreover upon being questioned by the court frazer was unable to explain the calculations leading to his adjusted net_lease income per acre figures cf estate of sequeira v commissioner tcmemo_1995_450 the regulations require more than a brief narrative and calculations on the return the regulations require that petitioner be able to substantiate these figures with supporting documentation we think that frazer's adjusted net_lease income per acre figures are more akin to an appraisal which is expressly prohibited by sec_20_2032a-4 estate_tax regs rather than an accurate calculation of the cash rents required thereunder as a further indication of his report's unreliability frazer testified that the adjusted net_lease income per acre figures for each of the properties used as comparables were not used to derive an average gross cash rental for the years preceding decedent's death despite the fact that sec_2032a expressly requires this to be done rather frazer explained that the dollar_figure per acre average used to calculate the special use value of the subject property was an amount based on his personal knowledge frazer stated that i chose what i thought would be the indicated market rent for what i knew about the whole business and that's it frazer conceded that his report failed to adequately explain the dollar_figure figure petitioner attempts to gloss over the report's fundamental flaws by stating that based on frazer's knowledge and experience in valuing timberland the dollar_figure per acre rate was the appropriate valuation rate within this range however an amount that frazer himself termed a judgment call does not suffice for purposes of satisfying the stringent terms of sec_2032a see martin v commissioner f 2d pincite finally frazer testified that he validated his estimate of the cash rental rate for the cane mill timberland by reference to the prevailing rental rate for cropland during the relevant period however there is no evidence in the record as to how this comparison was made or even that timberland and cropland rental rates are in any way proximate in view of the foregoing we conclude that petitioner has failed to identify comparable real properties and cash rentals therefor within the meaning of sec_2032a see sec_20_2032a-4 estate_tax regs as a result petitioner has not established the special use value of the cane mill timberland sec_20_2032a-8 estate_tax regs we hold therefore that petitioner has failed to perfect its protective_election for special_use_valuation under sec_2032a petitioner is required to value the entire cane mill property at its undisputed fmv on the date of decedent's death ie dollar_figure sec_2031 see estate of strickland v commissioner t c pincite because of our holding above we need not consider whether the subject property was in qualified_use or whether decedent materially participated in its operation see estate of strickland v commissioner t c pincite n ii sec_2053 administrative expenses sec_2053 provides in part that the value of a decedent's taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administrative expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides further that the amounts deductible from a decedent's gross_estate as 'administration expenses' are limited to such expenses as are actually and necessarily incurred in the administration of decedent's_estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions administration_expenses include executor's_commissions attorney's_fees and miscellaneous expenses emphasis added in defining miscellaneous administration_expenses sec_20_2053-3 estate_tax regs provides that expenses necessarily incurred in preserving and distributing the estate are deductible including the cost of storing or maintaining property of the estate if it is impossible to effect immediate distribution to the beneficiaries expenses for preserving and caring for the property may not include outlays for additions or improvements nor will such expenses be allowed for a longer period than the executor is reasonably required to retain the property respondent does not dispute that petitioner is entitled to deductions under sec_2053 for its legal fees and appraisal fees to the extent such fees are substantiated respondent also does not take issue with the general proposition that interest on funds borrowed to pay estate_tax liabilities among other things may be deductible as administration_expenses see eg 57_tc_288 mckee v commissioner tcmemo_1996_362 rather respondent argues that georgia the jurisdiction under which the estate is being administered requires prior court approval for an estate to incur an interest_expense for borrowed funds which approval petitioner did not obtain in addition respondent argues that the interest_expense at issue was not necessarily incurred within the meaning of sec_20_2053-3 estate_tax regs we first look to georgia law to determine whether the interest_expense claimed by petitioner as an administration expense is properly deductible thereunder see estate of todd v commissioner supra pincite mckee v commissioner supra former georgia code section applicable to decedents dying before date provides in pertinent part as follows a an executor shall have the legal right to borrow money for the purpose of paying any gift estate inheritance income sales or ad_valorem_taxes due the united_states or state b an executor desiring to borrow money shall petition the judge of the probate_court setting forth the facts and shall specify in his petition the amount of money to be borrowed the purpose for which the same shall be used the rate of interest to be paid the property to be pledged as security and the period of time over which the money is to be repaid after a hearing if the judge is satisfied of the truth of the allegations in the petition and deems it in the best interest of the estate an order shall be passed granting leave to borrow money and encumber the estate or any part thereof specifying the portion of the estate to be bound as definitely as possible the order by the judge granting permission to borrow shall be binding final and conclusive provided however that nothing in this code section shall prevent any party at interest from entering an appeal from the order within the time provided by law and provided further that nothing in this code section shall limit the powers contained in the will of a decedent emphasis added we take the underscored language above to mean that an executor need not petition the probate_court judge for permission to borrow funds if a decedent's will otherwise invests the executor with such authority in this case item ten of decedent's will unequivocally states that the executor may borrow money without a court order for any purpose that the fiduciary may deem proper we therefore conclude that the interest incurred on the borrowed funds is an allowable administration expense under georgia law see estate of todd v commissioner supra pincite n we must now consider whether interest on the note was necessarily incurred in the administration of the decedent's_estate sec_20_2053-3 estate_tax regs see estate of todd v commissioner supra mckee v commissioner supra petitioner argues that without the borrowed funds the estate would have been required to exhaust all of its liquidity to pay its estate_taxes and even then a shortfall would have remained moreover no funds would have been left to provide for the ongoing costs of maintenance and preservation of cane mill until such time as that asset could be distributed to decedent's heirs thus petitioner asserts the interest_expense was necessary and appropriate in the fiduciary's administration of the estate respondent on the other hand argues that the estate held sufficient liquid_assets from which its federal and state estate_tax liabilities could have been paid in that connection respondent maintains that the executor resorted to borrowing funds from the trust rather than selling such assets which included such publicly traded stocks as synovus exxon and amoco in order for decedent's heirs to reap the benefit of anticipated appreciation of the stocks in effect respondent argues that the interest expenditure was incurred for the benefit of decedent's heirs rather than the estate in contravention of sec_20_2053-3 estate_tax regs we are convinced that the financial position of the estate at the time of the borrowing was insufficient to make the required tax_payments and provide for the maintenance of cane mill until such time as the asset could be distributed to decedent's heirs cf estate of street v commissioner tcmemo_1994_568 in that connection william o dorough jr a senior vice president of synovus and the individual responsible for the administration of decedent's_estate from the date of decedent's death testified credibly that a shortfall of approximately dollar_figure existed between estate_tax liabilities and liquid_assets the publicly traded stocks available to pay them contrary to respondent's assertion the dollar_figure in life_insurance_proceeds includable in the gross_estate was not available to the estate for purposes of paying its estate_tax liability inasmuch as item seven of decedent's will provides that all estate_taxes shall be paid out of the residuary and that no claim shall be made against any life_insurance beneficiary for payment of any part of such estate_taxes see 73_tc_290 n even if the life_insurance_proceeds were available a gap of almost dollar_figure remained between liquid_assets and estate_tax liabilities although respondent has suggested that the executor could have clearcut merchantable cane mill timber to make up the difference dorough testified that this fairly drastic measure would not have supplied the estate with the necessary amount of funds and he did not consider this course of action advisable in addition to its estate_tax liabilities dorough testified that the estate had other obligations including liability for property taxes the salaries of two regular employees and the wages of occasional laborers all of which required the retention of a certain amount of liquidity pending the resolution of the instant dispute inasmuch as the estate itself did not generate sufficient income to maintain the cane mill operations this court stated in estate of sturgis v commissioner tcmemo_1987_415 that we are not prepared to second guess the judgments of a fiduciary not shown to have acted other than in the best interests of the estate the same sentiment holds sway in the instant case the regulations under sec_2053 do not require that an estate totally deplete its liquid_assets before an interest_expense can be considered necessary moreover we do not think that the interest_expense was incurred for the benefit of decedent's heirs see sec a estate_tax regs although dorough testified that the value of the stocks retained by the estate had indeed increased after the note was executed to the benefit of decedent's heirs such an increase could not have been forecast at the time of the borrowing as dorough explained predictions as to the direction of the market were very uncertain in any event retaining the marketable_securities for potential appreciation does not strike us as the sole or even principal factor for retaining the stocks given the estate's liquidity problem although not identical we think that 704_f2d_1227 11th cir involving the deductibility of expenses_incurred in the sale of a decedent's residence is analogous to the instant case in marcus the court_of_appeals for the eleventh circuit to which an appeal of this case would ordinarily lie stated that if the sale was made for the benefit of the estate it is not significant that the beneficiaries also benefitted the law is well established that such dual benefit does not affect deductibility accord estate of papson v commissioner supra pincite compare 75_tc_355 disallowing deduction for expenses related to the sale of an apartment upon a finding that the sale was made solely for the benefit of decedent's daughter as heir emphasis added we also do not think that the interest_expense was unnecessary because the administration of the estate has been unduly prolonged sec_20_2053-3 estate_tax regs contrary to respondent's argument the facts here differ from those in 581_f2d_741 9th cir in hibernia bank the court held that the estate's interest payments were unnecessary inasmuch as the estate's administration had been unduly prolonged in that case all the specific bequests and claims had been paid out of the estate by date only two main estate assets remained a mansion and big_number shares of the executor's stock rather than distribute the remaining assets the executor attempted to sell the mansion a feat not accomplished until the mansion was sold because the heirs preferred a cash distribution to certain residuary trusts rather than a distribution of undivided interests in the mansion rather than sell the stock the executor borrowed funds for the upkeep of the mansion until it was sold there were apparently no affairs to be wound up or reason for the estate to remain open other than the sale of the mansion in contrast in the case before us there is at least the matter of the estate's eligibility for special_use_valuation of the subject property which requires that the estate remain open cf estate of sturgis v commissioner supra on the basis of the above discussion we hold that petitioner is entitled to deduct interest incurred on funds borrowed from the trust pursuant to sec_2053 the correct amount of such deduction will be calculated under rule we have considered all other arguments advanced by the parties and to the extent they are not addressed herein we find them to be either not germane or unconvincing to reflect the foregoing and petitioner's concession decision will be entered under rule
